Electronically Filed
                                                               Supreme Court
                                                               SCWC-30677
                                                               12-DEC-2013
                                 SCWC-30677                    02:46 PM
             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               MANUEL D. SOUND and THOMPSON PHILLIP,
    on behalf of themselves and all similarly situated persons,
                 Petitioners/Plaintiffs-Appellants,

                                     vs.

           STATE OF HAWAI#I, DEPARTMENT OF HUMAN SERVICES;
           PATRICIA McMANAMAN1 in her capacity as Director
       of the State of Hawai#i, Department of Human Services;
           STATE OF HAWAI#I, DEPARTMENT OF HUMAN SERVICES,
        MED-QUEST DIVISION; DR. KENNETH FINK, in his capacity
         as State of Hawai#i, Department of Human Services,
                  Med-Quest Division Administrator,
                  Respondents/Defendants-Appellees.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                   (SCWC-30677; CIV. NO. 09-1-2022)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            Petitioners/Plaintiffs-Appellants’ Application for Writ
 of Certiorari, filed on November 8, 2013, is hereby rejected.
            DATED:    Honolulu, Hawai#i, December 12, 2013.
 Paul Alston,                          /s/ Mark E. Recktenwald
 J. Blaine Rogers,
 and Maile Osika                       /s/ Paula A. Nakayama
 for petitioners                       /s/ Simeon R. Acoba, Jr.
 Heidi M. Rian,                        /s/ Sabrina S. McKenna
 John F. Molay and
 Lee-Ann N.M. Brewer                   /s/ Richard W. Pollack
 for respondents

       1
         During the pendency of this action, Pat McManaman succeeded
 Lillian B. Koller. Thus, pursuant to Hawai#i Rules of Appellate Procedure
 Rule 43(c)(1), Patricia McManaman has been substituted automatically for
 Lillian B. Koller.